Title: “N.N.”: Communicating Massachusetts Documents, 7–9 January 1766
From: 
To: 


This introductory note to the printer is attributed to Franklin chiefly because its signature, “N.N.,” is one he certainly used for three other letters to the press in the winter of 1765–66 and continued to use from time to time during later years.
With this communication Franklin sent copies of the instructions adopted by the Boston town meeting, Sept. 18, 1765, for the town’s representatives in the Massachusetts General Court, the instructions for a similar purpose adopted by the Braintree town meeting, September 24, and an extract from Machiavelli’s Discourses on Livy. The London Chronicle printed the introductory note and the Boston instructions in its issue of January 7–9 and the other two pieces in its issue of January 9–11. The Boston instructions had been printed in Boston Gazette, Sept. 19, 1765, and reprinted in the Pennsylvania Gazette, Oct. 3, 1765. The Braintree instructions had been printed in the Massachusetts Gazette. And Boston News-Letter, Oct. 10, 1765, and reprinted in the Pennsylvania Gazette, Oct. 24, 1765. Franklin may have obtained his texts from the Philadelphia reprints.
The Boston instructions were written by Samuel Adams. Firm in their opposition to the Stamp Act and vigorous in stating the colonial objections to it, they were nevertheless couched in “decent and respectful terms.” They directed the town’s representatives to use their “best endeavours” to see that “the inherent inalienable rights” of the province’s people were “asserted and vindicated,” so that posterity might “never have reason to charge the present times with the guilt of tamely giving them away.” The Braintree instructions, written by John Adams, were to the same effect and showed a similar regard for the opinion of “all future generations,” but they were somewhat more outspoken in their criticism of the act and its effects, and in the people’s resolve “that we never can be slaves.” Both sets of instructions directed the representatives in guarded but emphatic terms to prevent any expenditure of public funds by the governor for the defense of the stamp officers or for the enforcement of the act.
 

  
  [January 7–9, 1766]
  To the Printer of the London Chronicle.Sir,

Many People imagine that the opposition given by the Americans to the Stamp act, proceeds merely from a mean disposition, and an unreasonable fondness for their money. Whoever is acquainted with their public conduct in general, and particularly through the last war, must know, that niggardliness is no part of their just character. You have already printed some of the instructions from the people there to their Representatives; but the two following, from two of the principal towns in New England I have not yet seen in your or any other paper here: And I think it would be well to publish them at this time, as the chief objections to that act are fully explained in them. I send you also an extract from Machiavell’s discourses on Livy; as a due consideration of the sentiments it contains, may perhaps on this occasion be of some service. I am, your’s, &c.
N. N.
